Closest Prior Art
	The closest prior art references identified by the Examiner have been cited in the most recent PTO-892 form (‘Notice of References Cited’). These references are considered to fail in both anticipating and/or otherwise rendering the claims unpatentable.
	The closest individual reference that qualifies is prior art is considered to be US Pat. No. 9,709,368. 
Reasons for Allowance
The prior art of record fails to teach the invention precisely as it is claimed in the instant application1. The prior art fails to expressly teach, or otherwise render obvious, a bullet having an tail that tapers conically toward an inwardly recessed, rotationally symmetric bullet bottom that includes, at its center, a spire comprising a tip that extends to at least a rear edge of the bullet bottom. Based on support found in the Applicant’s disclosure, this configuration is considered to be a non-obvious shape distinction as it yields a uniform flow over the entire trajectory of the bullet (from a front shockwave, through a boundary layer surrounding the bullet body, to a rear tail vortex). This functionality is considered to be a new and/or unexpected result and therefore forms a basis for non-obviousness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samir Abdosh whose telephone number is (303) 297-4454.  The examiner can normally be reached on 7:30am - 4:00pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Samir Abdosh/
Primary Examiner, Art Unit 3641


    
        
            
        
            
    

    
        1 The claims have been considered using broadest reasonable interpretation consistent with the specification.